Title: Account with Alsop Hunt and James Hunt, [11 October 1776]
From: Hamilton, Alexander,Hunt, Alsop,Hunt, James
To: 


[New York] October 11, 1776. Account between Alsop Hunt and James Hunt and Hamilton for “Buckskin Breeches Delivered the Soldiers of the New york Artillery” company commanded by Hamilton. The account runs from March 5 to October 11, 1776, and was not settled until 1785. A receipt, verso, reads: “Received Payment of the within Acct. in full thereof and all other Demands, per Alsop Hunt & Jas Hunt. March 9th 1785.” The account is addressed incorrectly to “Colo. Andrew Hamilton.”
